Order entered November 29, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00744-CR

                          LEE CARTER, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 195th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F20-75649-N

                                   ORDER

      Before the Court is the November 21, 2022 request of court reporter Cheryl

A. Dixon for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 2, 2022.


                                           /s/   LANA MYERS
                                                 JUSTICE